LOBRANO, Judge,
with whom RED-MANN, C.J. joins, dissenting.
I respectfully dissent. Although I disagree with plaintiff’s argument that we can take judicial notice that Fresca is bottled by Louisiana Coca-Cola, I am of the opinion that she has proved that fact by a preponderance of the evidence. Plaintiff testified on direct examination, without objection by defendant, as follows:
Q. “Do you know what company bottles and produces that drink?
A. I was told that Coca-Cola is the company that bottles the drink.”
Under cross examination, the plaintiff further testified:
Q. “You can’t tell us today, can you, that Fresca is manufactured by Louisiana Coca-Cola, can you?
A. I brought the cold drink to the store, and they in turn told me at the Seven-Eleven store that it was a Coca-Cola product ...”
[[Image here]]
All you had to go on was what someone at Seven-Eleven told you, is that correct? <e
Yes or no, then explain. 40
At that time, I didn’t know who had put out Fresca, no, but I do now know who puts out Fresca. >
You know that because someone at Seven-Eleven told you that, isn’t that correct? 40
No, I know that because at that time that instant, they told me Coca-Cola had put the cold drink out, but since then, I personally know that Coca-Cola put the cold drink out.
How do you know that? 40
Because number one, I have talked to Coca-Cola people, and they admitted they were the ones that put out the product. >
*772Q. Give me specific times and dates that you discussed this with Coca-Cola.
A. Oh, gee, specific times and specific dates. When the incident happened, I called Coca-Cola trying to find out who did I get papers from to go to the doctor, and they in turn gave me a call back finally sometime. I don’t know the exact time or date they did call me back, but that was evidence to say they put the product out. They did pay for my medical, so that was proof enough there to say that they put the product out.
Q. You received a check for $288.00 already haven’t you?
A. Yes, that’s what they paid for my different tests and stuff I had to have done.”
In response to this testimony, defendant did not offer any evidence whatsoever to refute same. I do not find that the trial court abused his discretion or committed manifest error in holding defendant liable.